Name: COMMISSION REGULATION (EC) No 1204/95 of 29 May 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 46 500 tonnes of maize held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: marketing;  trade policy;  plant product;  Europe
 Date Published: nan

 No L 119/20 I EN I Official Journal of the European Communities 30. 5. 95 COMMISSION REGULATION (EC) No 1204/95 of 29 May 1995 on the issuing of a standing invitation to tender for the resale on die internal market of 46 500 tonnes of maize held by the Austrian intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 14 June 1995. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 23 August 1995. 3 . Tenders must be lodged with the Austrian interven ­ tion agency : Agrar Markt Austria, GBII/Abt. 4, Dresdnerstrafie 70, A-1201 Wien, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 46 500 tonnes of maize held by the Austrian interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Austrian intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 46 500 tonnes of maize held by it; Fax No (0222)33 151-399. Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Austrian interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 .